     Case 4:18-cr-00718 Document 53 Filed on 09/29/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             October 01, 2020
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk

                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
      versus                                  §       CRIMINAL DOCKET 4:18-CR-718-01
                                              §          JUDGE VANESSA GILMORE
JOHN SARPY                                    §

    ORDER ON UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

       Sarpy’s unopposed motion to continue the sentencing hearing is:



                                           Granted,



                                           
Sarpy’s sentencing hearing will begin at __________         1RYHPEHU
                                                    am on __________ _____, 20___.




                                           Denied.
                                           XXXX




                   September_____,
       Signed on __________  29 2020.




                                                   _________________________
                                                   Vanessa Gilmore
                                                   United States District Judge
